 


109 HR 351 IH: To repeal the sunset on the increased assistance pursuant to the dependent care tax credit provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001 and to make the credit refundable.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 351 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Platts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal the sunset on the increased assistance pursuant to the dependent care tax credit provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001 and to make the credit refundable. 
 
 
1.Repeal of sunsetSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by adding at the end the following new subsection: 
 
(c)Increases in assistance pursuant to dependent care credit made permanentNotwithstanding subsections (a) and (b), the amendments made by section 204 shall apply without regard to subsections (a) and (b) of this section.. 
2.Dependent care credit to be refundable 
(a)In generalSection 21 of the Internal Revenue Code of 1986 (relating to expenses for household and dependent care services necessary for gainful employment) is hereby moved to subpart C of part IV of subchapter A of chapter 1 of such Code (relating to refundable credits) and inserted after section 35. 
(b)Technical amendments 
(1)Section 36 of such Code is redesignated as section 37. 
(2)Section 21 of such Code, as so moved, is redesignated as section 36. 
(3)Paragraph (1) of section 36(a) of such Code (as redesignated by paragraph (2)) is amended by striking this chapter and inserting this subtitle. 
(4)Paragraph (1) of section 23(f) of such Code is amended by striking 21(e) and inserting 36(e). 
(5)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36(e). 
(6)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36(d)(2). 
(7)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36(b)(2). 
(8)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36. 
(9)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36. 
(10)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, and inserting section 36,. 
(11)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting before the period or from section 36 of such Code. 
(12)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 35 and inserting the following: 
 
 
Sec. 36. Expenses for household and dependent care services necessary for gainful employment 
Sec. 37. Overpayments of tax 
(13)The table of sections for subpart A of such part IV is amended by striking the item relating to section 21. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
